EXHIBIT CONSENT OF INDEPENDENT AUDITOR We hereby consent to the incorporation by reference in this Form S-8 Registration Statement under the Securities Act of 1933 of Tidelands Oil and Gas Corporation (the “Company”) dated April 28, 2008, of our report dated April 14, 2008, relating to the Company’s consolidated financial statements appearing in the Form 10-K for each of the years ended December 31, 2007. /s/ Malone & Bailey, PC www.malone-bailey.com Houston, Texas DATED April 28, 2008 /s/ Malone and Bailey, P.C. Malone and Bailey, P.C.
